Exhibit 10.1

RESTRICTED STOCK AWARD AGREEMENT

Name of Participant:

Date of Grant:

Number of Shares:

Value of each Share on Date of Grant: $

This Restricted Stock Agreement (the “Agreement”), dated as of             ,
20    , is made between Intervest Bancshares Corporation (the “Company”) and the
above-named individual (the “Participant”) to record the granting of Restricted
Stock on             , 20     (the “Grant Date”) to the Participant pursuant to
the Company’s Long Term Incentive Plan (the “Plan”) by the Company’s
Compensation Committee pursuant to the Plan.

This Agreement is intended to satisfy the requirements for long term restricted
stock grants under the Department of the Treasury’s regulations governing
executive compensation for recipients of financial assistance under the Troubled
Asset Relief Program, 31 CFR Part 30, and related guidance (the “TARP Rules”),
whose requirements are incorporated by reference. This Agreement shall be
interpreted and construed in accordance with that intent.

The Committee and the Participant hereby agree as follows:

1. Grant. The Company hereby grants to the Participant, as of the Grant Date,
subject to and in accordance with the terms and conditions of the Plan and this
Agreement,              shares of the Company’s Class A Common Stock, par value
$1.00 per share (the “Common Stock”). The grant of shares of Common Stock to the
Participant, evidenced by this Agreement, is an award of Restricted Stock (as
defined in the Plan) and such shares of Restricted Stock are referred to in this
Agreement as the “Shares.”

2. Vesting. Ownership of the shares shall vest on the third anniversary of the
Grant Date, provided that the Participant provides substantial services and
remains in continuous employment with the Company (or an affiliated entity that
is treated along with the Company as a TARP recipient (within the meaning of the
TARP Rules)) until the Shares Vest.

Notwithstanding the foregoing vesting date, if, prior to the third anniversary
of the Grant Date, there is a Change of Control of the Company (as that term is
defined in the Plan) or the Participant’s employment terminates because of death
or disability, all Shares not yet vested shall become immediately vested.



--------------------------------------------------------------------------------

3. Forfeiture. Shares that do not become vested in accordance with the vesting
set forth in Section 2 shall be forfeited to the Company.

4. TARP Transferability Restrictions. Vested Shares awarded under this Agreement
shall not become transferable (as defined in 26 C.F.R. § 1.83-3(d)), at any time
earlier than permitted under the following schedule (except as necessary to
reflect a merger or acquisition of the TARP Recipient (within the meaning of the
TARP Rules)):

 

  (a) 25% of the Shares granted at the time of repayment of 25% of the aggregate
financial assistance received;

 

  (b) An additional 25% of the Shares (for an aggregate of 50% of the Shares) at
the time of repayment of 50% of the aggregate financial assistance received;

 

  (c) An additional 25% of the Shares (for an aggregate of 75% of the Shares) at
the time of repayment of 75% of the aggregate financial assistance received;

 

  (d) The remainder of the Shares at the time of repayment of 100% of the
aggregate financial assistance received.

Notwithstanding the foregoing, in the case of Restricted Stock for which the
Participant does not make an election under section 83(b) of the Internal
Revenue Code, at any time beginning with the date upon which the Restricted
Stock becomes substantially vested (as defined in 26 C.F.R. § 1.83-3(b)) and
ending on December 31 of the calendar year including that date, a portion of the
Restricted Stock may be made transferable as may reasonably be required to pay
the Federal, State, local or foreign taxes that are anticipated to apply to the
income recognized due to this vesting, and the amounts made transferable for
this purpose shall not count toward the percentages in the schedule above.

5. Legend. Each share certificate representing the Shares shall bear a legend
indicating that such Shares are “Restricted Stock” and are subject to the
provisions of this Agreement and the Plan.

6. Withholding Taxes. If the Participant is an employee of the Company or any of
its subsidiaries, the Participant shall, at the request of the Company, remit to
the Company in cash the amount needed to satisfy any federal, state or local
withholding taxes that may arise or be applicable as the result of the award or
vesting of Shares. The Participant may, with the Committee’s consent, elect to
satisfy, totally or in part, such Participant’s obligations pursuant to this
section by electing to have Shares withheld, provided that such election is made
in writing prior to the vesting of the Shares pursuant to Section 2.

 

2



--------------------------------------------------------------------------------

7. Restriction on Issuance of Stock Certificates. The Company shall not be
required to deliver any certificate representing the Shares until it has been
furnished with such opinions, representations or other documents as it may deem
necessary or desirable, in its discretion, to ensure compliance with any laws or
rules of the Securities and Exchange Commission or any other governmental
authority or securities exchange having jurisdiction under the Plan or over the
Company, the Participant, or the Shares or any interests granted thereunder.

8. Rights as a Shareholder. Except for the transfer and other restrictions set
forth elsewhere in this Agreement and in the Plan, the Participant, as record
holder of the Shares, shall possess all the rights of a holder of the Company’s
common stock, including the right to receive dividends on and to vote the
Shares; provided, however, that prior to becoming vested and transferable, the
certificates representing such Shares shall be held by the Company for the
benefit of the Participant. As the Shares become vested and transferable,
certificates representing such Shares shall be released to the Participant.

9. Transferability. The Shares may not be sold, transferred, pledged, assigned,
encumbered, or otherwise alienated or hypothecated until they become fully
vested and transferable in accordance with Sections 2 and 4 of this Agreement
and then only to the extent permitted under the Agreement and the Plan and any
applicable securities laws. Prior to full vesting and transferability, all
rights with respect to the Shares granted to a Participant under the Plan shall
be available, during such Participant’s lifetime, only to such Participant.

10. Stock Power. The Participant shall deliver to the Company a stock power,
endorsed in blank, relating to the Shares. Such stock power shall be in the form
of Exhibit A, attached hereto. The stock power with respect to any certificate
representing Shares that do not vest shall be completed in the name of the
Company by an officer of the Company, and the Shares returned to either
authorized but unissued shares or treasury shares, depending upon their original
source.

11. Section 83(b) Election. The Participant may elect, within 30 days of the
Grant Date, pursuant to Section 83(b) of the Internal Revenue Code, to include
in his or her gross income the fair market value of the Shares covered by this
Agreement in the taxable year of grant. The election must be made by filing the
appropriate notice with the Internal Revenue Service within 30 days of the Grant
Date. If the Participant makes such election, the Participant shall promptly
notify the Company by submitting to the Company a copy of the election notice
filed with the Internal Revenue Service.

12. Adjustment of Shares. As provided in the Plan, in the event of any change in
the Common Stock of the Company by reason of any stock dividend, stock split,
recapitalization, merger, consolidation, split-up, combination or exchange of
Shares, or of any similar change affecting the Common Stock, the Shares shall be
adjusted automatically consistent with such change to prevent substantial
dilution or enlargement of the rights granted to, or available for, the
Participant.

 

3



--------------------------------------------------------------------------------

13. No Employment Rights. Neither the Plan nor this award shall confer upon the
Participant any right with respect to continuing employment by the Company or
any subsidiary of the Company nor shall they interfere in any way with the right
of the Company or any subsidiary of the Company to terminate the Participant’s
employment at any time, with or without cause.

14. The Plan. The Participant hereby acknowledges receipt of a copy of the Plan
and agrees to be bound by all of the terms and provisions thereof, including any
that might conflict with those contained in this Agreement. Capitalized terms
used in this Agreement and not otherwise defined herein shall have the meaning
given to such terms under the Plan.

15. Notices. All notices to the Company shall be in writing and sent to the
Company’s Secretary at the Company’s offices. Notices to the Participant shall
be addressed to the Participant at the Participant’s address as it appears in
the Company’s records.

IN WITNESS WHEREOF, the Company and the Participant have caused this Restricted
Stock Agreement to be executed on the date set forth opposite their respective
signatures, it being understood that the Grant Date may differ from the date of
signature.

 

Dated:                     , 20         INTERVEST BANCSHARES CORPORATION     By:
 

 

    Name:     Title: Dated:                     , 20        

 

    Name:

 

4



--------------------------------------------------------------------------------

EXHIBIT A

STOCK POWER

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
Intervest Bancshares Corporation (the “Company”),                      Shares of
the Company’s common stock represented by Certificate No.                     .
The undersigned authorizes the Secretary of the Company to transfer the stock on
the books of the Company in the event of any forfeiture of any shares issued
under the Restricted Stock Agreement dated as of             , 20     between
the Company and the undersigned.

 

Dated:                           

 

      [Participant’s Name]

 

5